        Case 1:20-cr-00025-SPW Document 169 Filed 07/20/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                  CR 20-25-BLG-SPW-5
                      Plaintiff,

 vs.                                              ORDER


  ANTHONY MARCOS CHAD WELL,

                      Defendant.


       Upon the United States' Motion for Leave to File Plea Agreement Under

Seal(Doc. 167), and for good cause being shown,

       IT IS HEREBY ORDERED that the United States' Motion for Leave to File

Plea Agreement Under Seal (Doc. 167)is GRANTED. The Clerk of Court is

directed to file the Plea Agreement under seal.

       DATED this cp^/day of July, 2021.


                                          SUSAN P. WATTERS
                                          U.S. DISTRICT JUDGE
